Citation Nr: 0832449	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a temporary total evaluation beyond January 
31, 2002, because of treatment for service-connected 
impingement syndrome of the right shoulder requiring 
convalescence under 38 C.F.R. § 4.30. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to July 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran a 100 percent 
rating effective December 14, 2001, to January 31, 2002, for 
surgery on the veteran's right shoulder, and assigned a 10 
percent rating for impingement syndrome of the right shoulder 
from January 31, 2002.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review. 

The veteran's claim was remanded by the Board in May 2005 for 
VCAA compliance.  A VCAA notice letter was sent to the 
veteran in June 2005 and thus, the provisions of that remand 
were fully complied with.  Stegall v. West, 11 Vet. App. 268 
(1998).  The case was then returned to the Board, and in a 
March 2006 decision, the Board denied a temporary total 
evaluation beyond January 31, 2002.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court), which, pursuant to a March 2008 
Memorandum Decision, reversed the part of the Board's March 
2006 decision that determined that the record did not address 
the length of time needed for the veteran's convalescence and 
remanded the case for additional development in accord with 
the Memorandum Decision.

The Board also notes that the veteran's claim originally 
included the issue of entitlement to an increased evaluation 
for impingement syndrome of the right shoulder, currently 
evaluated at 10 percent disabling.  In the March 2008 
Memorandum Decision, the Court affirmed the Board's decision 
to continue the 10 percent evaluation; therefore this issue 
is not addressed in the instant appeal.  However, in an 
August 2008 statement, the veteran's representative addressed 
the issue of entitlement to an increased evaluation for 
impingement syndrome of the right shoulder.  To the extent 
that the veteran, through his representative, is now claiming 
an increased rating for his impingement syndrome of the right 
shoulder, that issue is referred to the RO for appropriate 
action.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right shoulder surgery did necessitate 
convalescence beyond January 31, 2002; specifically, it 
required convalescence to May 30, 2002.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a temporary total rating beyond January 31, 
2002,--to May 30, 2002,--based on convalescence necessitated 
by surgical treatment for service-connected impingement 
syndrome of the right shoulder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 4.29, 4.30 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In this case, because the claim of entitlement to a temporary 
total evaluation beyond January 31, 2002 on appeal is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, (West 2002 & Supp. 2007); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2007).


LAW AND ANALYSIS

A total disability evaluation will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more. 38 C.F.R. § 4.30 (2007).

When VA assigns a temporary total rating, such will be 
followed by appropriate schedular evaluations.  A reduction 
in the total rating will not be subject to the notice and 
procedural requirements of 38 C.F.R. § 3.105(e).  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating.  38 C.F.R.  
§ 4.30.  Additionally, extensions of the temporary total 
rating are authorized when supported by the record in 
increments of one, two, or three months beyond the initial 
three months granted.  38 C.F.R. § 4.30(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a temporary total evaluation for his 
impingement syndrome of the right shoulder beyond January 31, 
2002.  

In this case, the veteran underwent surgery for his right 
shoulder on December 14, 2001.  The June 2002 rating decision 
currently on appeal did grant a temporary total evaluation 
for impingement syndrome of the right shoulder requiring 
convalescence effective from December 14, 2001 to January 31, 
2002.  A 10 percent evaluation was assigned effective from 
February 1, 2002.  However, the veteran is seeking an 
extension of the temporary total evaluation beyond January 
31, 2002.

The Board finds that the medical evidence of record does 
support such an extension.  Most notably, a June 2003 VAMC 
Activity and/or Work Release statement from the veteran's VA 
physician provides that the veteran required convalescence 
from December 14, 2001 to May 30, 2002.  The VA physician 
also reported that the veteran was able to return to work on 
May 30, 2002 with no restrictions, and again noted that the 
veteran required convalescence from December 14, 2001 to May 
30, 2002.  In addition, although in his January 2002 claim, 
the veteran stated his surgery would require approximately 1 
to 2 months of convalescence, a March 2002 VAMC physical 
therapy progress note states that the veteran did not meet 
the timeframe for his initial goals, he was continuing to 
complain of pain but showed improvement in range of motion 
and functioning, that he had been mostly compliant with the 
program and that he should continue to improve.  Another 
March 2002 VAMC physical therapy progress note reported that 
the veteran continued to show slow and small improvement, 
that he continued to be compliant with the program and that 
he should continue to improve.  Further VAMC treatment 
records show that the veteran was discharged from the 
physical therapy program on May 28, 2002.  

In addition, the Board notes that the veteran has 
consistently stated that he was in a shoulder immobilizer for 
six weeks, a sling for some weeks thereafter, and reported 
that he could not work for 4 to 5 months due to shoulder pain 
and stiffness.  This was noted in his VAMC treatment records 
in September 2003.  In light of the medical evidence cited 
above, the Board finds the veteran's statements to be 
credible, and thus that he required therapeutic 
immobilization until May 30, 2002. 

To the extent that there is any reasonable doubt as to 
whether the veteran meets any of the criteria that would 
entitle him to additional months of a temporary total 
convalescence rating pursuant to 38 C.F.R. § 4.30, that doubt 
will be resolved in the veteran's favor.  Based on the 
evidence of record, the Board finds that the veteran required 
convalescence from December 14, 2001 to May 30, 2002.  
Accordingly, the Board concludes that an extension of a 
temporary total evaluation for convalescence beyond January 
31, 2002 is warranted.  




ORDER

An extension beyond January 31, 2002,--to May 30, 2002,--for 
a temporary total evaluation for impingement of the right 
shoulder is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


